DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/28/20 have been fully considered but they are not persuasive.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The secondary Legbedji reference was introduced merely to teach the use of matrix completion to determine the estimated value of at least one unknown electrical parameter, as recited in claims 1 and 10.  The primary reference Wells is considered to teach all the other features of claims 1 and 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-17, 19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Wells US 2007/0096747 in view of Legbedji et al. US 2014/0032187 (“Legbedji”).

1.	A device comprising:
at least one processor configured to:
receive at least one electrical parameter value corresponding to at least one first location within a power distribution network at a first time (e.g., Fig. 2 #202);
determine, based on the at least one electrical parameter value (e.g., Fig. 2 #204), an estimated value of at least one unknown electrical parameter at the first time, wherein the at least one unknown electrical parameter corresponds to a second location within the power distribution network (e.g., Fig. 2 #206), 
cause at least one device within the power distribution network to modify operation based on the estimated value of the at least one unknown electrical parameter (e.g., [0005]: “balancing authorities”, claim 3), wherein:
receiving the at least one electrical parameter value comprises receiving a first number of electrical parameter values corresponding to the first time (e.g., Fig. 2 #202); and
determining the estimated value of the at least one unknown electrical parameter comprises determining an estimated value of a second number of unknown electrical parameters at the first time, the second number being larger than the first (e.g., Fig. 2 #206,208).

8.	The device of claim 7, wherein the at least one electrical parameter value comprises at least one of:
a value of real voltage from a source bus of a line in the power distribution network;
a value of reactive power from the source bus;
a value of total real power entering the source bus from all sources;
a value of total reactive power entering the source bus from all sources;
a value of real current flowing through the line;
a value of reactive current flowing through the line; a value of power flowing through the line;
a value of load at the source bus; or
a value of voltage magnitude at the source bus (e.g., [0023]).  
10.	A method comprising:
receiving, by a power network management system comprising at least one processor, at least one electrical parameter value corresponding to at least one first location within a power distribution network at a first time(e.g., Fig. 2 #202);
determining, by the power distribution network management system, based on the at least one electrical parameter value (e.g., Fig. 2 #204), an estimated value of at least one unknown electrical parameter at the first time, wherein the at least one unknown electrical 
causing, by the power network management system, at least one device within the power distribution network to modify operation based on the estimated value of the at least one unknown electrical parameter (e.g., [0005]: “balancing authorities”, claim 3),
wherein:
receiving the at least one electrical parameter value comprises receiving a first number of electrical parameter values corresponding to the first time (e.g., Fig. 2 #202); and
determining the estimated value of at least one unknown electrical parameter comprises determining an estimated value of a second number of unknown electrical parameters at the first time, the second number being larger than the first (e.g., Fig. 2 #206,208).  
16.	The method of claim 10, wherein each electrical parameter value in the at least one electrical parameter value comprises a respective value of a parameter of the power distribution network that is correlated with a voltage parameter of the power distribution network (e.g., Fig. 2 #202, [0010]).  
17.	The method of claim 16, wherein the at least one electrical parameter value comprises at least one of:
a value of real voltage from a source bus of a line in the power distribution network;

a value of total real power entering the source bus from all sources;
a value of total reactive power entering the source bus from all sources;
a value of real current flowing through the line;
a value of reactive current flowing through the line;
a value of power flowing through the line;
a value of load at the source bus; or
a value of voltage magnitude at the source bus (e.g., [0023]).  
19.	The device of claim 1, wherein determining the estimated value of the at least one unknown electrical parameter (e.g., Fig. 2 #206) does not rely on electrical parameter values from a second time that is different from the first time (e.g., Fig. 2 #202).
22.	The method of claim 10, wherein determining the estimated value of the at least one unknown electrical parameter (e.g., Fig. 2 #206) does not rely on electrical parameter values from a second time that is different from the first time (e.g., Fig. 2 #202).

Wells does not appear to explicitly disclose the use of matrix completion to determine the estimated value of at least one unknown electrical parameter, as recited in claims 1 and 10.
Wells also does not explicitly disclose the features of claims 2-6 and 11-15.
Legbedji discloses a method of state estimation for an electric grid comprising using matrix completion to determine an estimated value of at least one unknown electrical parameter of the electric grid (e.g., [0075]).

Ledbedji (in combination with Wells) additionally discloses:
2.	The device of claim 1, wherein determining the estimated value of the at least one unknown electrical parameter comprises solving an optimization problem comprising at least one constraint representation (e.g., [0119], [0181]).

4.	The device of claim 2, wherein the at least one constraint representation represents at least one of:
respective net real power flowing into and out of each location within the power distribution network being zero; or
respective net reactive power flowing into and out of each location within the power distribution network being zero (e.g., [0119]).  
5.	The device of claim 2, wherein the at least one constraint representation represents correlation between respective voltages, currents, and impedances at each location within the power distribution network (e.g., [0122]).  
6.	The device of claim 1, wherein determining the estimated value of the at least one unknown electrical parameter comprises: determining a raw estimated value using matrix completion; and applying a scaling factor to the raw estimated value to obtain the estimated value (e.g., [0075], [0136], [0145]-[0150]).  
11.	The method of claim 10, wherein determining the estimated value of the at least one unknown electrical parameter comprises solving an optimization problem comprising at least one constraint representation (e.g., [0119], [0181]).  
12.	The method of claim 11, wherein the at least one constraint representation comprises at least one relaxed version of a constraint representation that is bounded by an error tolerance value (e.g., [0010], [0120]).  

respective net real power flowing into and out of each location within the power network being zero; or
respective net reactive power flowing into and out of each location within the power network being zero (e.g., [0119]).  
14.	The method of claim 11, wherein the at least one constraint representation represents correlation between respective voltages, currents, and impedances at each location within the power distribution network (e.g., [0122]).  
15.	The method of claim 10, wherein determining the estimated value of the at least one unknown electrical parameter comprises: determining a raw estimated value using matrix completion; and applying a scaling factor to the raw estimated value to obtain the estimated value (e.g., [0075], [0136], [0145]-[0150]).  

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Wells with Legbedji since Legbedji teaches that matrix completion is a well-known type of machine learning algorithm that can be used to estimate unknown electrical parameters of the electric grid (e.g., [0075]).

Allowable Subject Matter
Claims 20 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A JARRETT whose telephone number is (571)272-3742.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN A JARRETT/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        
04/02/21